Case 3:16-cv-01248-MMH-PDB Document 65 Filed 01/24/19 Page 1 of 3 PageID 673



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA



 UNITED STATES OF AMERICA,              )
                                        )               Case No. 3:16-cv-01248-MMH-PDB
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 ROBERT SCHOENFELD, a distributee of    )
 the ESTATE OF STEVEN SCHOENFELD,       )
                                        )
          Defendant.                    )
 _______________________________________)

            UNOPPOSED MOTION FOR STAY OF DEADLINE TO RESPOND
               TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY
              JUDGMENT IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay of the deadline for responding to

Defendant’s Motion for Partial Summary Judgment (Doc. No. 64).

       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other Executive agencies, including the federal plaintiff. The Department

does not know when funding will be restored by Congress.

       2.      On January 23, 2019, Defendant Robert Schoenfeld filed a Motion for Partial

Summary Judgment. Doc. No. 64. Pursuant to Local Rule 3.01(b), the United States must file a

response within 14 days, on or before February 6, 2019.

       3.      Absent an appropriation, Department of Justice attorneys and employees of the

federal plaintiff/counter-defendant are prohibited from working, even on a voluntary basis,

except in limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342.
Case 3:16-cv-01248-MMH-PDB Document 65 Filed 01/24/19 Page 2 of 3 PageID 674



          4.     Undersigned counsel for the Department of Justice therefore requests a stay of the

response deadline in this matter until Congress has restored appropriations to the Department.

          5.     If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations.

          6.     Counsel for the Defendant indicates that he does not oppose the relief requested

herein.

          Although we greatly regret any disruption caused to the Court and the other litigants, the

Government hereby moves for a stay of the deadline to respond to Defendant’s Motion for

Partial Summary Judgment (Doc. No. 64) until Department of Justice attorneys are permitted to

resume their usual civil litigation functions.

                                                       Respectfully submitted,

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General

                                                       /s/ Kari A.R. Powell
                                                       KARI A.R. POWELL
                                                       ROBERT S. SILVERBLATT
                                                       Trial Attorneys, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 14198
                                                       Washington, D.C. 20044
                                                       202-514-6068 (v)
                                                       202-514-4963 (f)
                                                       Kari.Powell@usdoj.gov
                                                       Robert.S.Silverblatt@usdoj.gov
Case 3:16-cv-01248-MMH-PDB Document 65 Filed 01/24/19 Page 3 of 3 PageID 675



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of January, 2019, I electronically filed the

foregoing document with the Clerk of the Court by using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.


                                                        /s/ Kari A.R. Powell
                                                        Kari A.R. Powell
                                                        Trial Attorney, Tax Division
                                                        U.S. Department of Justice
